Fourth Court of Appeals
                                San Antonio, Texas
                                       April 2, 2014

                                    No. 04-13-00871-CV

                                  Alonzo Foster BALL Jr.,
                                         Appellant

                                             v.

                                    LaVaughn LEWIS,
                                        Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-05112
                       Honorable Janet P. Littlejohn, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

       It is so ORDERED on April 2, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk